In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-256 CV

____________________


LARRY J. MITCHELL, Appellant


V.


JOSHEKA BANKS, Appellee




On Appeal from the County Court at Law No. 1
Jefferson County, Texas

Trial Cause No. 95,401




MEMORANDUM OPINION (1)

	Larry Mitchell, while incarcerated in the Texas Department of Criminal Justice,
Institutional Division, sought to intervene in a suit filed by the Texas Department of
Protective and Regulatory Services in its capacity as the managing conservator of
Mitchell's son, J.M., a minor, for injuries sustained in an automobile accident.  The trial
court struck the petition in intervention and entered judgment pursuant to a settlement
agreement between the Department and the defendant, Josheka Banks.  Mitchell appealed. 
	The appeal was submitted on the clerk's record alone because the appellant was not
entitled to a free reporter's record and failed to make payment arrangements for the
reporter's record.  See Tex. R. App. P. 20.1(a)(1); 37.3(a)(1),(c).  The appeal was
submitted without briefs because the appellant failed to file his brief by the December 1,
2003 due date.  See Tex. R. App. P. 38.8(a)(2). The appellant did not request an extension
of time to file the brief.  See Tex. R. App. P. 38.6(d).  On February 24, 2004, we notified
the parties that the appeal would be advanced without oral argument. See Tex. R. App. P.
39.9.   
	We have reviewed the record for fundamental error, and find none.  The judgment
of the trial court is affirmed.
	AFFIRMED.
								PER CURIAM

Submitted on March 16, 2004
Opinion Delivered March 25, 2004
Do Not Publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.
1.   Tex. R. App. P. 47.4.